USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                                         ____________________        No. 95-1132                                PETER N. GEORGACARAKOS,                                     Petitioner,                                          v.                                     J.D. LAMER,                                     Respondent.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Stahl, Circuit Judges.                                            ______________                                 ____________________            Peter N. Georgacarakos on brief pro se.            ______________________            Jay P. McCloskey, United States  Attorney, and Michael  M. DuBose,            ________________                               __________________        Assistant United States  Attorney, on motion for summary dismissal for        appellee.                                 ____________________                                   August 16, 1995                                 ____________________                      Per  Curiam.    Appellant  Peter  N.  Georgacarakos                      ___________            appeals  from the denial of  a motion to  vacate his sentence            filed under 28 U.S.C.   2255.  After reviewing the record and            the parties'  briefs, we affirm the judgment  of the district            court  for the  reasons set  forth in  the December  13, 1994            Recommended Decision of the  magistrate judge (adopted by the            district  court  judge on  December 27,  1994).   We  add the            following comments.                      First, it  is clear that appellant's  claims in the            current    2255 motion are  based on the  same ground as  the            claim he  presented  in the  previous    2255  proceeding  --            counsel provided ineffective assistance  by failing to  raise            an  entrapment defense.  Thus, the district court did not err            in  dismissing appellant's  motion as  successive.   See Rule                                                                 ___            9(b), Rules Governing Section  2255 Proceedings in the United            States District Courts ("[a]  second or successive motion may            be dismissed if the  judge finds that it fails to  allege new            or different  grounds for relief and  the prior determination            was on the merits").                      Second, appellant's assertion that his attorney did            not present  any defense at  trial plainly is  wrong; counsel                         ___            specifically argued that venue was not proper in the district            of  Maine.  That we  rejected this argument  on direct appeal            does not  transform appellant's trial  into one  of which  it            could be said that no defense was mounted.  As a result, even            if  we  were to  consider appellant's     2255 motion  on the            merits, it would fail.                      Affirmed.                      ________                                         -3-